Citation Nr: 1307073	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  08-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for hearing loss and tinnitus.  The New York RO retains jurisdiction over the Veteran based on his residency.  

The Veteran and a friend testified at an April 2009 hearing held at the New York RO before the undersigned Veterans Law Judge.  His representative did not appear, but the Veteran elected to proceed with the hearing.  Additional evidence was received at that time, along with a waiver of initial RO consideration.  A transcript of the hearing is of record.  The record was then held open for 60 days for submission of additional evidence; the Veteran did submit such, but did not waive initial RO consideration.

In an April 2010 decision, the Board remanded the issue of service connection for hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  Requested action having been taken, the matter is returned to the Board for appropriate action.  The Board additionally granted service connection for tinnitus; that action was implemented by the AMC in a May 2010 rating decision.  This was a full grant of the benefit sought on appeal with regard to tinnitus, and no further question or controversy remains for the Board on that issue.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

In June 2009, the Veteran submitted a copy of a May 2009 report from his private doctor, Dr. Greenfield of Ear Nose and Throat Associates of New York (ENTANY), with a medical opinion regarding the etiology of tinnitus.  The doctor indicated that an audiogram was performed at that time.  However, the actual audiometric results were not provided.

In addition, VA conducted testing on December 27, 2005, however, the audiogram results were not provided.  The audiometric results should be obtained on remand.

VA has previously determined that the Veteran was exposed to excessive noise in service during the performance of his duties as an aircraft mechanic, establishing an in-service injury.  The question of service connection therefore rests on the remaining two elements of a claim.  In order to establish service connection on a direct basis, the record must also show the existence of a present disability and a causal relationship between the present disability and the in-service injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The current denial of benefits is based on a finding that the evidence does not show a current hearing loss disability for VA purposes.  Such a disability is defined as existing when puretone thresholds at any one of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Clearly, audiometric results detailing puretone thresholds and speech recognition scores would therefore be relevant to the appeal.  Remand is required to obtain the audiometric data from Dr. Greenfield.

Further, there remains some question, discussed at the April 2009 hearing, regarding the validity and adequacy of prior ENTANY audiometric testing for VA purposes.  Valid testing for VA purposes requires use of the Maryland CNC test; the private audiologists have not clearly indicated what test they used, though an April 2008 audiogram includes a non-Maryland CNC word list.  On remand, ENTANY must be asked whether the word list used in testing is the Maryland CNC.

Finally, there is a clear divide between the private and VA test results.  Assuming that the private results are validated for VA purposes, they show a qualifying hearing loss disability.  Repeated VA testing does not demonstrate a qualifying disability.  The most recent testing of record is over two years old.  On remand, another examination should be accomplished, with complete audiometric testing, in an attempt to settle the dispute.  Moreover, in light of the evidence of some hearing impairment, whether qualifying as a disability under 38 C.F.R. § 3.385 or not, a nexus opinion is required.  Such must be obtained on remand in connection with the updated examination results.

Any such opinion must consider that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The entrance examination audiometric results, dated in November 1966, have therefore been converted to ISO standard thorough addition of an appropriate conversion factor.  No conversion is necessary for the separation examination results, as they are dated after November 1967 and specify that the ISO standard was applied.  At entry, audiometry showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
20
15

10
LEFT
20
15
15

10

Importantly, this testing shows the presence of a hearing loss impairment of the right ear, as the puretone threshold exceeds the "normal" range.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  No diagnosis of abnormal hearing or hearing loss was made, however.  A Veteran is considered sound on entry except for "defects, infirmities, or disorders" noted when examined and accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The report of a raw test result, without comment or medical interpretation, does not constitute a notation of a defect, and the Veteran is presumed sound at entry.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.  

The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  On examination, the examiner must state whether there is clear and unmistakable evidence that a hearing impairment existed at entry, and whether there is clear and unmistakable evidence that any such impairment was not aggravated beyond the natural progression by service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly executed, VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. B. Greenfield and the Ear Nose and Throat Associates of New York.

Upon receipt of such, VA must take appropriate action to contact the private provider and request complete treatment records.  Audiometric testing from April or May 2009 must be specifically requested.  Additionally, the provider must be asked to specifically state whether the Maryland CNC word list was used in audiometric testing of July 2004, August 2005, April 2008, and/or May 2009 (approximate), as well as any more recent testing.  

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If, after making reasonable efforts to obtain non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate with the claims file complete VA treatment records from the medical center in Northport, NY, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of April 2009 to the present.

3.  Obtain puretone audiometric test results from testing that was conducted by VA on December 27, 2005.  [The December 27, 2005 audiology report summarized the results but did not provide the puretone audiometric test results from 250 to 4000 Hz].   

4.  After completion of the above, schedule the Veteran for a VA audio examination.  All necessary testing, to include complete audiometry and speech recognition, must be accomplished.  The claims file should be reviewed by the examiner in conjunction with the examination and the examination report should indicate that such review was accomplished.  

The examiner must initially opine as to whether clear and unmistakable (obvious, manifest, and undebatable) evidence establishes that a hearing impairment in the right ear pre-existed active service.  Please provide a complete explanation for the opinion.  

If so, the examiner must state whether clear and unmistakable (obvious, manifest, and undebatable) evidence establishes that pre-existing hearing loss WAS NOT aggravated (i.e., permanently worsened) during service or whether clear and unmistakable (obvious, manifest, and undebatable) evidence establishes that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.  

In offering the requested opinions, the examiner should consider the entrance examination audiometric results, dated in November 1966, following conversion to ISO standard thorough addition of an appropriate conversion factor.  Once converted, at entry, audiometry showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
20
15

10
LEFT
20
15
15

10

Then, if the response to either question above is negative, regardless of whether the examiner finds a current hearing loss disability for VA purposes on examination, the examiner must opine as to whether any current hearing impairment in the right ear (i.e., reduction in hearing acuity) at least as likely as not (a probability of 50 percent or greater) began in or is related to service, to include as a result of established in-service noise exposure.  Please provide a complete explanation for the opinion.  

The examiner should also, regardless of whether the examiner finds a current hearing loss disability for VA purposes on examination, opine as to whether any current hearing impairment in the left ear (i.e., reduction in hearing acuity) at least as likely as not (a probability of 50 percent or greater) began in or is related to service, to include as a result of established in-service noise exposure.  Please provide a complete explanation for the opinion.  

A full and complete rationale for any opinion expressed is required.  

5.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

